\QQ°\|G\U\AWN-‘

NNNNNNNNNa-_o___o_____o_
m\lo\w¢‘>w~_‘o\om\lo\(/\-PWN_‘O

"A

Case 3:18-cv-00463-HDM-CBC Document 20 Filed 03/19/19 Page 1 of 25

Car|os Alsina, Esq.

Admitted Pro Hac Vice /
THE LAW OFFICES OF JEFFREY LOHMAN,¢P=€£
4740 Green River Rd., Suite 310 FlLED __ R':'CE|VED
Corona, CA 92880 _ ENTERED ,_ SlERVED ON
Te|, (657) 363-3331 COUNSEUPART|ES ()F RECORD

A ttorneys for Plaintib‘, Rodrigo Mijares

q
Lindsay C. Demaree, Esq. MAR 2 o less
Il;levlada Bar No. 11949
A LARD SPAHR LLP

1980 Festival Plaza Drive, suite 900 CL'§,F§§T‘§C°T'SOTFR,',°EL§§£R‘
Las Vegas, NV 89135 gy; miqu
Tel. (702) 471-7000

Attorneys for Defendant Capital One Bank

 

 

 

 

 

 

 

 

(USA) N.A.
UNITED STATES DISTRICT COURT
DISTRICT oF NEVADA 0@52/
RODRIGO MIJARES, an individual, Case Number: 3:18-cv-00463-H1)M-CBC
Plaintit`f, JOINT MOTION FOR ORDER
ALLOWING COUNSEL
vs. FOR PARTIES TO AP'PEAR
TELEPHONICALLY AT MARCH 29, 2019
CAPITAL ONE BANK (USA) N.A., CASE MANAGEMENT CONFERENCE
Defendant,

 

 

Plaintiff, Rodrigo Mijares (“Plaintiff”), and Defendant, Capital One Bank (USA), N.A.
(“Defendant”), by and through their respective undersigned attomeys, respectfully file this Joint
Motion requesting that the Court enter an Order Pen'nitting Parties to appear by telephone at the
Case Managcment Conference scheduled for March 29, 2019 at 10:00 a.m.

l. Good cause exists for the instant request. Specifically, Plaintit`t"s lead counse|,
Car|os Alsina, is admitted Pro Hac Vice and is located in Corona, Califomia.

2. Counsel for Capital One is located in Las Vegas, Nevada.

3. The parties already filed a Joint Case Management Report, as required by the
Court. See ECF No. l7. In this Joint Case Management Report, the parties requested - and

this Court has granted - an extension to the remaining discovery deadlines. See E.CF No. 18.

l

 

 

\O°°\lG\U\-|>WN_

NNNNNNNNN____¢_¢-__¢_o_
x\lo\¢/|¢Pw~_o\om\lo\L/\AWN_‘O

 

Case 3:18-cv-00463~HDNl-CBC Document 20 Filed 03/19/19 Page 2 of 12

4. The parties desire to attend the Case Management Conference by telephone as
they believe it will not affect the conference in any way and will further the ends of judicial
economy. Permitting the parties to attend the Case Management Conference by phone will
allow the parties to conserve resources and minimize expenses.

5. The respective counsels have been communicating with each other via telephone
and e-mail and have been able, and will continue, to work together to ensure that this matter
proceeds forward in an orderly, professional, and cooperative manner. Moreover, no party to this
action would be prejudiced by the telephonic appearance, nor would telephonic appearances
detract from a meaningful Conference.

Wl-IEREFORE, the Parties respectfully request an order from this honorable Court
GRANTFNG this joint motion for an order allowing the parties to appear to the Case

Management Conference by telephone.

Dated: March 18, 2019
Respectfu||y submitted,

/s/ Carlos C. Alsina-Batista

Car|os C. Alsina~Batista (Pro Hac Vice)
carlosa@j|ohman.com

THE LAW OFFICES OF JEFFREY LOj[-IMAN, P.C.
4740 Green River Rd., Suite 310

Corona, CA 92880

Telephone: (657) 363-3331

Facsimile: (657) 246-131 l

Attorney for PlaintiffRodrigo Mijares

/s/ Lindsay Demaree
Lindsay C. Demaree, Esq.

Nevada Bar No. 11949

BALLARD SPAHR LLP

1980 Festival Plaza Drive, Suite 900

Las Vegas, NV 89135

Tel. (702) 471-7000
demareel@ba|lardspahr.com

Attorney for Defendant Capital One Bank
(USA) N.A.

S ORDERED.

M§?a[ ME

 

